08/13/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA-
                                                                                 Case Number: DA 19-0591


                                         DA 19-0591


JACOB SMITH,

             Petitioner and Appellant,

      v.                                                             ORDER

STATE OF MONTANA,

             Respondent and Appellee.



      Upon consideration of Appellant's motion for extension of time, and good cause
appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including October 3, 2020, within which to file Appellant's reply brief.
      No furthetre
                hisxtens,
                        iodnaswL1lA
                              y    buegu
                                       grsatn
                                            ,ted.
      DATED                                 2020.
                                                    For the Court,




                                                                 Chief Justice




                        Greenwood
             Bowen
                       Supreme Court.
           Clerk of        Montana'
              St;-..Ite of